Citation Nr: 0840977	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for coronary artery 
disease status post coronary bypass surgery.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from June 1950 until December 
1953 and from May 1960 until March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The veteran requested a Travel Board hearing in his August 
2002 Substantive Appeals (VA Form 9 Appeal to Board of 
Veterans' Appeals).  The record reflects the Travel Board 
hearing was held in August 2003.  Subsequently, a Board 
decision in August 2004 remanded the claims for additional 
development.  By letter dated in April 2008, the veteran was 
apprised that the Veterans Law Judge who had conducted the 
August 2003 hearing was no longer employed by the Board.  The 
veteran was afforded the opportunity to present testimony at 
an additional hearing.  By response received in April 2008, 
the veteran requested a Travel Board hearing.  That hearing 
was conducted in September 2008 at the Phoenix, Arizona, RO; 
a transcript of the hearing is of record.

In 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed it to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In the interim, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that might ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based 
upon herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

The Board notes that in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit reversed and remanded the 
Court's 2006 Haas decision.  The Haas stay remains in effect, 
however.

In the present case, the Haas stay impacts the issues of 
entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure; service connection for 
coronary artery disease, claimed as secondary to diabetes 
mellitus; and service connection for hypertension, claimed as 
due to diabetes mellitus.  These issues will be addressed in 
a separate and forthcoming decision once the Haas stay is 
lifted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's bladder cancer has been medically 
associated with his active duty service.

2.  The veteran did not incur a chronic disorder of the left 
knee in service; arthritis of the left knee was not incurred 
within the first post-service year.


CONCLUSIONS OF LAW

1.  Service connection for bladder cancer is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Service connection for arthritis of the left knee is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).   

The RO provided the appellant notice by letter dated in 
August 2004.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the claims decided herein, such error was 
harmless given that service connection for arthritis of the 
left knee is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board is 
granting service connection for bladder cancer.  Thus, any 
error that was committed with respect to either the duty to 
notify or assist, such error was harmless.

As for the duty to assist, VA has obtained service treatment 
records (STRs), and VA and private treatment records.  It has 
afforded the appellant a VA examination and requested a 
medical opinion as to the etiology of his disabilities.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.  

II.  Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis may be 
presumed to have been incurred in service, if it is 
manifested to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bladder Cancer

The veteran served in the Air Force as an airman.  He later 
had active duty in the Navy in Air Anti-submarine squadron.  
He was diagnosed with bladder cancer in 1995 and underwent a 
transurethral resection of the tumor.  Subsequent surgeries 
were performed in 1997, 1998, and 1999.  The veteran contends 
that his bladder cancer is attributable to exposure to 
aircraft fuel during service.


A VA examiner in July 2007 reviewed the claims folder as well 
as information regarding the chemical composition of aircraft 
fuels and their relationship to the development of bladder 
tumors.  He stated his opinion that "the bladder cancer is 
at least as likely as not related to exposure to airplane 
fuel fumes and spillage during service.  Veteran frequently, 
being an Airman, filled up the airplanes.  He is mainly 
carrier-based and there was spillage and leakage."

Here, the evidence includes the opinion of a VA physician who 
reviewed the claims folder and attributed the veteran's 
bladder cancer to an inservice cause.  There is no other 
medical opinion of record contradicting his opinion.  Under 
these circumstances, service connection is warranted.  
38 C.F.R. § 3.303.

Left Knee

The veteran has claimed that he was diagnosed during service 
with rheumatoid arthritis, which resulted in his current left 
knee arthritis.  He also recalls that his left knee hurt 
during service and that he complained about it to service 
medical professionals.  

The STRs do not show any complaints or findings related to 
the veteran's left knee.  He complained of right index finger 
pain in 1972 and 1975.  In December 1975, RA and ANF were 
both noted as negative.  His sedimentation rate was within 
normal limits.  All physical examinations during service 
noted normal lower extremities.

A June 2002 X-ray report noted complaints of left knee pain 
for three weeks.  Radiograph showed degenerative joint 
disease of the left knee with patellar spur formation and 
chondromalacia patella.

The August 2004 remand requested that a VA examiner opine as 
to whether any current left knee arthritis is at least as 
likely as not related to any treatment or diagnosis of 
rheumatoid arthritis noted during service.  VA examiner in 
July 2007 stated that during service the veteran had "a 
negative RA test, negative ANA test.  The veteran does not 
have rheumatoid arthritis; he has degenerative joint disease 
of the left knee, which is osteoarthritis and not rheumatoid 
arthritis."  


Left knee examinations during service were within normal 
limits.  The first postservice evidence of osteoarthritis is 
in 2002, approximately 25 years after the veteran's 
separation from service.  Such a lengthy interval of time 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding 
that a disability is service connected.  Accordingly, service 
connection for left knee arthritis on a direct basis, i.e., 
that it was incurred or aggravated in service, is not 
warranted.  There is no basis for service-connecting left 
knee osteoarthritis on a presumptive basis, as it was not 
manifested in the first postservice year.

There is no medical opinion of record that relates the 
veteran's current osteoarthritis of the left knee to any 
event of his active service.  His own contentions in this 
regard are not competent evidence, as he is a layperson, 
untrained in determining medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board has 
considered the doctrine of affording the veteran the benefit 
of any existing doubt; however, the preponderance of the 
evidence is against this claim.  Hence, the claim must be 
denied.


ORDER

Service connection for bladder cancer is granted.

Service connection for arthritis of the left knee is denied.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


